In four negligence actions, three to recover damages for personal injury and a fourth to recover damages for injury to property, the plaintiffs in Action No. 2 appeal: (1) from so much of an order of the Supreme Court, Nassau County, entered April 19, 1965, as, on motion of defendant McLain, consolidated Actions Nos. 2 and 3 with Action No. 1 and ordered a joint trial as to said actions (CPLR 602, subd. [a]); and (2) from an order of said court entered May 21, 1965 upon reargument, as adhered to the original decision of the court. Order of May 21, 1965 affirmed, with $10 costs and disbursements (Pace v. New York City Tr. Auth., 19 A D 2d 630). Appeal from order of April 19, 1965 dismissed (Matter of Smith [MV AIC], 18 A D 2d 889; Edell v. Edell, 279 App. Div. 657). That order was superseded by the later order of May 21, 1965. Beldock, P. J., TJghetta, Christ, Brennan and Hill, JJ., concur.